Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 06, 2015

The Court of Appeals hereby passes the following order:

A16A0295. SHERI REDDICKS v. EAST GEORGIA REGIONAL MEDICAL
    CENTER, LLC d/b/a EAST GEORGIA REGIONAL MEDICAL
    CENTER.

      East Georgia Regional Medical Center, LLC, sued Sheri R. Reddicks, seeking
to recover payment for medical services. The trial court entered a judgment in the
plaintiff’s favor in the amount of $1,9521.61. Reddicks then filed this direct appeal.
      We lack jurisdiction. Where a money judgment in an action for damages totals
$10,000.00 or less, a party must follow the discretionary appeal procedures to obtain
appellate review. See OCGA § 5-6-35 (a) (6). Because Reddicks failed to follow the
required procedure, her appeal is hereby DISMISSED for lack of jurisdiction. See
Hill v. Rose Electric Co., 220 Ga. App. 603 (469 SE2d 844) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            11/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.